Title: To John Adams from Benjamin Rush, 8 February 1813
From: Rush, Benjamin
To: Adams, John



My dear Sir
Philada Feby: 8th: 1813

It was wholly unnecessary to bring forward the respectable testimony of Mr Langdon in order to rectify the mistake into which Capt Barrys communication & Capt P Jones, journal had led me. You do me great injustice in supposing I possess a single Pennsylvania, or anti new England prejudice.—I know my native state too well. It is a great exchange filled with men of all nations who feel no Attachments to each other, from the absence of the ties of birth, education & Religion, and who from that Circumstance are incapable of a state Character. To From that Small number of our citizens with  whom ancient English blood, and the principles of our ancestors ought to have united me, my Whig principles and conduct have wholly seperated me. Had it not been for what are called new Comers and Strangers, I Could not have retained my standing in Philada:—with a few exceptions, they have been my most Steady personal & professional friends. Before the Revolution, we had two Aristocracies in our city, the friends, and the officers of the Proprietary government. For more than 60 years, they were enemies to each Other, but the Revolution united them. They are now all powerful in all our monied institutions except one, in our library, hospital and University, and possess universal professional, mercantile, maritime & mechanical patronage.  The principles which produced their Union, must necessarily lead them to expatriate a man who had subscribed the declaration of Independance. In the City of London, or Constantinople, I Should not feel myself more a foreigner than I do, in the City of Philadelphia. I do not mention these facts as matters of complaints, but to convince you how little disposed I am to Absolve my Pennsylvania fellow-Citizens from the charges you have made against them.  There have been times when I have been ready to say of what my native state what Dr Swift said of Ireland “I am not of this Vile Country,” and with the Grecian General “Ossa mea non habebis.” but these times have been transient in their duration; and the hectic produced by them, has Soon passed  away. My habitual feelings to my parent state dispose me to say to it with Father Paul “Esto, esto perpetua.”
Your remarks upon Redheffers machine pleased and divert my family.
The Share which Pennsylvania now holds of the executive power of the general government is calculated as you have supposed to preserve her Colonial Dependance upon the  rulers of our Country and to ensure her loyalty for years to come.
Dr. Waterhouse’s situation in Philada with his Whig principles would have been worse than mine, for he has more Whig fire to provoke hostility than I ever possessed. Even his more splendid talents would not have placed him in a higher rank in his profession than he now occupies. I have read and admired his Botanist. I hope your influence will procure Something for him from Washington. I shall heartily Cooperate with you.
Alas! Another Defeat! and Another source of distress to our Country! Have you read the corrected edition of Mr Quincy’s speech? It is a masterly performance. I subscribe to every thing he has said of the folly, madness & Cruelty of the Canada War.
Adieu! ever-yrs
Benja: Rush
PS We have lately heard from our son Ben. He narrowly escaped Capture by the Algerines in his Voyage   from Smyrna. He  was to Sail from Cadiz to the United States in January.

